Citation Nr: 0030829	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-42 057A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for varicose veins.

2. Entitlement to an increased disability evaluation for 
chondromalacia patella, left knee, status post 
arthroscopy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to 
January 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1996, by the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  During the pendency of this appeal, the appellant 
moved to South Carolina and the Columbia RO assumed 
jurisdiction over the case.

(Consideration of the claim of service connection for 
varicose veins will be deferred until after completion of the 
development sought in the remand below.)


FINDING OF FACT

The appellant's left knee disability is manifested by 
recurring complaints of pain and discomfort, but he has 
normal motion; his functional loss does not equate to 
limitation of flexion to 30 degrees or worse, or to 
limitation of extension to 15 degrees or worse.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chondromalacia patella, left knee, status post 
arthroscopy are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's left knee disability has historically been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, the RO, in a January 1998 statement of the case 
explained that, because the available evidence did not 
reflect problems with recurrent subluxation or lateral 
instability, the veteran's disability was best evaluated as 
analogous to arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Diagnostic Code 
5003.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
warranted where there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and a 
20 percent evaluation is warranted where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  

Since a 10 percent rating has been assigned by the RO, a 
higher rating for the single knee disability may be granted 
if flexion is limited to 30 degrees, or extension is limited 
to 15 degrees, or the functional losses experienced by the 
veteran equate to such limitation of motion.  Diagnostic 
Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Higher ratings may also be assigned for greater limitation of 
flexion or extension.  Diagnostic Codes 5260, 5261.

After careful review of the evidence of record, viewed in 
light of the above-noted rating criteria, the Board concludes 
that entitlement to an increased disability evaluation is not 
warranted.  The Board notes that the 10 percent evaluation 
currently assigned is based upon presence of painful motion 
of the left knee.  See 38 C.F.R. § 4.59.  In this regard, the 
evidence of record does not document the presence of a 
compensable level of limited motion--either in flexion or 
extension.  In fact, on orthopedic examination conducted in 
November 1997, the left knee range of motion was measured 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71 (Plate II) 
(2000) (normal motion is from 0 to 140 degrees).  He also had 
full range of motion at other times, such as in September 
1996.  As noted above, in the absence of evidence of 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, Diagnostic Codes 5260 and 5261 
provide no basis for an increased disability rating.  

As for whether functional losses such as those due to pain 
amount to disability that equates to greater limitation of 
motion, the Board notes that, on VA examination in November 
1997, there was no identified pain with the demonstrated 
range of motion, and the only reference to such a problem was 
to "mild" tenderness to palpation over the medial tibial 
plateau.  Given that the veteran has normal motion, 
apparently even with the pain he has testified about, and 
because he has no other functional debility reported, the 
Board concludes that the functional loss he experiences as a 
result of pain does not amount to disability that equates to 
flexion limited to 30 degrees or extension limited to 15 
degrees, especially given the characterizations provided on 
examination.  Diagnostic Codes 5260, 5261 (flexion limited to 
30 degrees or extension limited to 15 degrees is required for 
an award greater than 10 percent).  Although the record 
includes references to the veteran's pain being worse with 
activity or movement, such as was noted in a VA clinical note 
prepared in September 1997, functional loss caused by pain is 
considered disabling only if supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40.  What is significant about this case is 
that the record does not tend to support a conclusion that 
the reported pain has been corroborated in this manner, at 
least not to a degree that a greater rating is warranted.  
Treatment records show oft-repeated complaints of pain and 
discomfort, but few findings are made on which to base a 
conclusion that the complained-of pain is consistent with the 
underlying pathology and the veteran's behavior.  Indeed, 
while the veteran has occasionally appeared for evaluation 
with crutches, it was specifically noted in November 1997 
that he spent a significant amount of time on his feet and 
was able to get by without using the crutches.  Therefore, 
given the relatively normal findings regarding motion, and 
the lack of findings to support a conclusion that the veteran 
has pain of such a severity that his disability equates to 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, the Board finds that an increased 
rating is not warranted.  

As noted above, other rating criteria have at times been 
considered, including Diagnostic Code 5257 for knee 
impairment with recurrent subluxation or lateral instability.  
In this regard, the veteran has testified that his knee 
"pops out" and causes him to fall on occasion.  However, 
problems with subluxation or lateral instability have not 
been shown.  In August 1996, his knee was considered stable, 
and in September 1996, it was specifically noted that there 
was no laxity.  More recently, in September 1997, it was 
reported that he had no joint instability, and in November 
1997, the veteran's ligaments were stable and he was found to 
be stable on varus and valgus examination.  Consequently, the 
Board finds no basis for concluding that the veteran 
experiences even "slight" subluxation or lateral 
instability.  Diagnostic Code 5257.  

In addition, the Board has also considered other potentially 
applicable Codes in an effort to ensure accurate coordination 
of the rating assigned with the impairment of function 
identified within the record.  See 38 C.F.R. § 4.21.  
However, there is no evidence of ankylosis, dislocation of 
the semilunar cartilage or impairment of the tibia and fibula 
for evaluation under Diagnostic Codes 5256, 5258 or 5262.  
The Board also notes that the record reflects that the 
appellant previously underwent left knee arthroscopic 
surgery; however, there is no evidence of record to suggest 
that any surgical scar is tender and painful on objective 
observation, poorly nourished with repeated ulceration, or 
productive of any functional impairment not already 
contemplated by the 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (compensable ratings are 
assignable for superficial scars that are poorly nourished 
with repeated ulceration, those that are tender and painful 
on objective demonstration, or those productive of 
(compensable) functional impairment).

In reaching the above-noted conclusions, the appellant's 
assertions regarding the severity of his left knee disability 
have been taken into account.  He has testified that his 
disorder has affected his ability to perform his job and that 
he develops pain in his knee over the course of a workday.  
However, it appears that he is able to perform his job in a 
shipyard, which is adversely affected by his knee problems, 
but which he nevertheless regularly performs.  He has 
indicated that, although he experiences periods of 
exacerbation, he has not missed any work as a result of the 
knee disability.  He further reported that he takes an over-
the-counter pain medication which fails to reduce his pain 
only about once a month.  In this regard, the Board notes 
that the schedular rating criteria are designed to take such 
factors into account.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of objective 
evidence showing that the appellant's service-connected 
problems, including functional limitations caused by pain, 
cause him more difficulty than contemplated by the schedular 
10 percent rating, the Board finds that an increased rating 
is not warranted.  


ORDER

A disability evaluation in excess of 10 percent for 
chondromalacia patella, left knee, status post arthroscopy is 
denied.


REMAND

VA has a duty to assist the veteran in obtaining evidence to 
substantiate his claim of service connection for varicose 
veins.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Under the circumstances 
here presented, the Board finds that the duty to assist 
includes the duty to provide him with a medical examination 
for purposes of obtaining an opinion, based on a review of 
the entire record, as to whether he has varicose veins that 
can be attributed to service.  This is so because no such 
opinion has been obtained.  (While the varicose veins were 
noted in post-service records as early as 1994, and at the 
November 1997 examination of his service-connected knee 
disability, no examiner has opined whether the varicose veins 
can be attributed to the veteran's period of military 
service.)  A remand is required so that the opinion can be 
obtained.  38 C.F.R. §§ 3.326, 19.9 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be notified of 
his right to supplement the record on 
appeal.  He should be asked to identify 
any additional, relevant medical or 
other evidence that should be considered 
in connection with his claim of service 
connection for varicose veins.  If he 
adequately identifies such evidence, and 
provides the necessary releases, the RO 
should make reasonable efforts to obtain 
the evidence identified.  If the RO is 
unable to obtain the additional 
evidence, if any, the RO should so 
notify the veteran, identifying the 
records it has been unable to obtain, 
explaining the efforts that were made to 
obtain those records, and describing any 
further action to be taken with respect 
to his claim.  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  The veteran should be notified that 
it would be helpful for him to obtain 
and submit to the RO written statements 
from any physicians or other health-care 
providers who have expressed an opinion 
that there is, or could be, a medical 
relationship between his varicose veins 
and his military service.  He should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

3.  After the above-requested 
development has been completed, the 
veteran should be scheduled for an 
examination for the purpose of obtaining 
a medical opinion as to the likelihood 
that he has varicose veins that are 
attributable to military service.  The 
examiner should review the claims 
folder, examine the veteran, and provide 
an opinion as to the medical likelihood 
that the veteran has a varicose vein 
disability that had its origins in 
service.  The examiner should provide a 
complete rationale for all opinions 
expressed.

4.  The RO should review the report of 
the examination for purposes of ensuring 
that requirements of the foregoing 
paragraph have been satisfied.  If they 
have not, the report should be returned 
for necessary corrective action, as 
appropriate.

5.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

